Opinion by
Keefe, J.
At the tqial it was established that a copy of the declaration of returning residents was mailed to the shipper; that when shipping same, the shipper could not find said declaration; and that the Railway Express Agency, when making entry, was not aware that the silver bowl was part of the articles purchased by residents of the United States abroad, paid the duties, and forwarded the article to the consignee. From the evidence presented it was held that the silver bowl in question was entitled to an exemption from duty under paragraph 1798 as articles acquired abroad for personal or household use. (Deanesly v. United States, 64 Treas. Dec. 422, T. D. 46698, followed.)